United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Overland Park, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1524
Issued: April 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2009 appellant filed a timely appeal of the March 6, 2009 merit decision of
the Office of Workers’ Compensation Programs terminating her compensation benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective March 6, 2009.
FACTUAL HISTORY
On January 24, 2007 appellant, then a 51-year-old retail associate, injured her left
shoulder, left hip and back, when handling a box weighing about 25 pounds. The Office
accepted the claim for left shoulder sprain and upper arm acromioclavicular (AC) sprain.
Appellant did not stop work but began working with restrictions.

In a November 27, 2006 report, Dr. Staci M. Jordan, a Board-certified family
practitioner, advised that appellant had several chronic illnesses, including fibromyalgia,
undifferentiated autoimmune disorder, factor V Leiden coagulopathy and migraine headaches.
These conditions caused a great deal of leg, back, hip and shoulder pain and were aggravated by
her work environment as she had to stand for up to eight hours a day and lift heavy parcels.
Dr. Jordan recommended restrictions to appellant’s job duties. In a January 23, 2007 note, she
reiterated that restrictions and modifications to appellant’s workstation were needed to diminish
exacerbations of her fibromyalgia. In a September 20, 2007 duty status report, Dr. Jordan noted
the history of injury and advised that appellant had left shoulder impingement and left sacroiliitis
due to the work injury. She also listed fibromyalgia. Dr. Jordan opined that appellant could only
work with restrictions.
In a January 2, 2007 report, John D. Rackliffe, a physician’s assistant for Dr. Sean
Wheeler, a Board-certified family practitioner and pain management specialist, indicated that
appellant was initially diagnosed with migraines, left shoulder impingement and a possible C5-6
disc bulge on her first visit on September 21, 2006. He opined that appellant’s condition was
aggravated, in part, by her work environment which required standing for eight hours daily and
lifting heavy parcels. Dr. Wheeler advised that appellant needed work restrictions and an
ergonomically correct workstation. In a July 31, 2007 report, he opined that appellant’s
sacroiliitis was work related and that she had developed a piriformis muscle spasm which was
not unusual. Dr. Wheeler recommended a course of physical therapy for strengthening.
To determine whether appellant continued to have residuals of her January 24, 2007 left
shoulder and AC sprain accepted conditions and whether she was capable of working her dateof-injury position without restrictions, the Office referred appellant to Dr. Dennison R. Hamilton,
a physician Board-certified in preventative and occupational medicine, for a second opinion. In
an October 30, 2007 report, Dr. Hamilton reviewed the history of injury, medical records and
statement of accepted facts. On examination, appellant was tender over the AC joint and had
increased pain on cross body adduction. The rotator cuff was intact. Testing of all major motor
groups was normal with no motor, sensory or reflex deficits. Dr. Hamilton advised that a July 19,
2006 left shoulder magnetic resonance imaging (MRI) scan showed degenerative joint disease.
He also listed the conditions for which appellant was being treated before January 24, 2007.
Dr. Hamilton opined that appellant had chronic left shoulder AC degenerative joint disease and
chronic L5-S1 severe degenerative disc disease with preexisting L5 on S1 spondylolisthesis both
of which were long-standing. He found that the January 24, 2007 work injuries had resolved and
that she could return to her date-of-injury position with the recommendation that her workstation
be modified to accommodate her short stature.
On November 13, 2007 the Office sought clarification from Dr. Hamilton, noting that he
did not fully address all of its questions. In a supplemental report dated November 20, 2007,
Dr. Hamilton advised that the January 24, 2007 work injury caused a strain or exacerbation of
appellant’s preexisting and chronic conditions of AC degenerative joint disease and lumbar
degenerative disc disease. Since the injury caused a strain or exacerbation of her preexisting
conditions, there would be no further objective findings.
Dr. Jordan submitted additional reports indicating appellant could only work with
restrictions on lifting. She recommended physical therapy. In a February 15, 2008 report,

2

Dr. Jordan stated that the January 24, 2007 work injury exacerbated her left sacroiliitis and
caused a left shoulder impingement. She indicated the delay in physical therapy led to increased
pain and decreased ability for appellant to perform certain work activities as well as causing
long-term restrictions.
In March 4 and April 10, 2008 reports, Dr. Wheeler noted the history of injury. He
diagnosed left shoulder impingement, fibromyalgia, and other autoimmune disorders.
Dr. Wheeler opined that appellant could work with restrictions. He advised that, if appellant had
physical therapy to treat her shoulder and sacroiliac joint pain, some of the restrictions may be
lifted with improvement.
On April 15, 2008 the Office referred appellant for a follow-up evaluation with
Dr. Hamilton regarding whether there were any active employment-related aggravations of
appellant’s preexisting conditions. In an April 29, 2008 report, Dr. Hamilton noted that appellant
had complaint of left shoulder and left hip pain. Appellant stated that the pain in her left
shoulder and left hip had not improved since her October 30, 2007 evaluation and she has been
unable to initiate any physical therapy. Dr. Hamilton set forth findings on examination of AC
joint tenderness and a functional left shoulder range of motion. He diagnosed chronic left
shoulder AC degenerative joint disease and chronic lumbar spondylosis causing left hip pain.
Dr. Hamilton opined that appellant had recovered from her work-related injuries and that any
aggravation of her chronic and preexisting AC degenerative joint disease and lumbar spondylosis
had ceased.
Both Dr. Jordan and Dr. Wheeler continued to opine that appellant could work with
restrictions and needed physical therapy.
On October 9, 2008 the Office expanded the claim to include temporary aggravation of
lumbosacral spondylosis without myelopathy, ceased as of October 30, 2007. Appellant
received compensation benefits.
By notice dated October 10, 2008, the Office proposed to terminate appellant’s wage-loss
and medical benefits, finding that the weight of the medical evidence established that the
accepted conditions had resolved. It accorded determinative weight to the opinion of
Dr. Hamilton, the second opinion specialist.
In response to the proposed termination of benefits, appellant submitted an October 31,
2008 statement. In September 19, 2007 and January 22, 2008 progress notes, regarding
appellant’s left sacroiliitis and left shoulder impingement, Dr. Jordan advised that appellant
could work with restrictions. Physical therapy was also recommended. In an October 24, 2008
letter, Dr. Jordan noted the history of injury and appellant’s treatment. She stated that the Office
never approved physical therapy and appellant continued to have pain in the left sacroiliac and
lumbar region. Dr. Jordan opined appellant’s persistent sacroiliitis was causally related to the
January 24, 2007 work injury.
In a March 4, 2008 progress note, Dr. Wheeler advised that appellant continued to have
scapulothoracic dysfunction in the left shoulder including impingement symptoms. On
October 21, 2008 he advised that he had seen appellant since November 2006 for migraine

3

conditions. Dr. Wheeler indicated that she was diagnosed with scapulothoracic dysfunction, AC
joint inflammation, and low back pain, including lumbar facet arthropathy and sacroiliitis, as a
result the January 24, 2007 work injury. He noted appellant’s treatment after the work injury and
opined that appellant’s left hip condition was causally related to the work injury and still active.
By decision dated March 6, 2009, the Office terminated appellant’s compensation
benefits for her left shoulder condition effective March 6, 2009.1
LEGAL PRECEDENT
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.2 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.3 The Office’s burden of proof in terminating compensation includes
the necessity of furnishing rationalized medical opinion evidence based on a proper factual and
medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.5 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which requires further medical treatment.6
ANALYSIS
The Office accepted that appellant sustained sprain of left shoulder and acromioclavicular
sprain. It terminated appellant’s compensation benefits for the left shoulder conditions effective
March 6, 2009 on the grounds the accepted left shoulder condition had resolved without
residuals. The Office accorded determinative weight to the opinion of Dr. Hamilton, the second
opinion specialist.
The Board finds Dr. Hamilton’s opinion is sufficiently rationalized to establish that
appellant’s employment-related left shoulder condition had resolved. In a comprehensive report
dated October 30, 2007, Dr. Hamilton reviewed the statement of accepted facts and the medical
record. He advised that appellant had chronic left shoulder AC degenerative joint disease and
1

The Office began developing the issue of whether appellant’s left hip condition was causally related to the
January 24, 2007 work injury. As no final decision was issued at the time the present appeal was filed, the Board
does not have jurisdiction over this issue. See 20 C.F.R. § 501.2(c).
2

Bernadine P. Taylor, 54 ECAB 342 (2003).

3

Id.

4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

Roger G. Payne, 55 ECAB 535 (2004).

6

Pamela K. Guesford, 53 ECAB 726 (2002).

4

chronic L5-S1 degenerative disc disease with preexisting L5-S1 spondylosis. Dr. Hamilton
noted reviewing appellant’s history and reported findings on examination. He opined that the
accepted conditions had resolved. In his November 20, 2007 supplemental report, Dr. Hamilton
explained that the work injury exacerbated appellant’s preexisting and chronic left shoulder AC
degenerative joint disease and lumbar degenerative disc disease. He explained such aggravation
had resolved as there was no objective basis on which to attribute any continuing disability. In
an April 29, 2008 report, Dr. Hamilton reevaluated appellant. He provided an assessment of
chronic left shoulder AC degenerative joint disease and chronic lumbar spondylosis causing left
hip pain. Dr. Hamilton opined there were no residuals from the accepted work injuries. He
specifically found the aggravation of the left shoulder AC degenerative joint disease and lumbar
spondylosis had ceased and indicated that continuing symptoms were attributable to the
preexisting conditions.
Dr. Jordan and Dr. Wheeler continued to find that appellant needed work restrictions and
physical therapy. The physicians, however, failed to discuss the accepted shoulder conditions or
provide a rationalized opinion addressing how residuals of the accepted left shoulder conditions
caused disability. Neither physician provided any objective findings to support a need to
continue work restrictions due to the accepted shoulder conditions or provided an explanation as
to how appellant’s work-related conditions remained active or disabling. The record establishes
that appellant had a left shoulder condition that preexisted the accepted sprains of
January 24, 2007. Dr. Jordan’s February 18, 2008 report stated that her work injury caused a left
shoulder impingement, but this condition was not accepted by the Office.7 Dr. Jordan did not
provide any medical reasoning explaining the reasons the impingement was employment related
and not due to appellant’s preexisting conditions. She did not clearly support that the accepted
left shoulder and AC joint sprains caused residuals or contributed to appellant’s need for work
restrictions. The medical evidence of record, at the time the Office terminated benefits, did not
provide reasoned support to indicate that appellant had any ongoing residuals of the accepted left
shoulder conditions.
Dr. Hamilton’s reports are based on an accurate factual background and provide
sufficient medical rationale for his conclusion.8 The Office, therefore, met its burden of proof to
terminate appellant’s medical benefits as the weight of the medical evidence indicates that the
accepted left shoulder condition and temporary aggravation of lumbosacral spondylosis had
ceased.9

7

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (for conditions not accepted or approved
by the Office as being due to an employment injury, the claimant bears the burden of proof to establish that the
condition is causally related to the employment injury through the submission of rationalized medical evidence).
8

Michael S. Mina, 57 ECAB 379 (2006) (in accessing medical evidence, the weight of such evidence is
determine by its reliability, its probative value and its convincing quality; the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts and medical history, the care
of analysis manifested and the medical rationale expressed in support of the physician’s opinion, are facts which
determine the weight to be given to each individual report).
9

As noted, the Office’s March 6, 2009 termination decision only pertains to appellant’s accepted left shoulder
conditions.

5

CONCLUSION
The Board finds that the Office met its burden of proof to terminate compensation
benefits effective March 6, 2009 for the accepted left shoulder conditions.
ORDER
IT IS HEREBY ORDERED THAT the March 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

